Case 13-39885   Doc 116   Filed 10/29/18 Entered 10/29/18 11:27:46   Desc Main
                           Document     Page 1 of 5
Case 13-39885   Doc 116   Filed 10/29/18 Entered 10/29/18 11:27:46   Desc Main
                           Document     Page 2 of 5
Case 13-39885   Doc 116   Filed 10/29/18 Entered 10/29/18 11:27:46   Desc Main
                           Document     Page 3 of 5
Case 13-39885   Doc 116   Filed 10/29/18 Entered 10/29/18 11:27:46   Desc Main
                           Document     Page 4 of 5
Case 13-39885   Doc 116   Filed 10/29/18 Entered 10/29/18 11:27:46   Desc Main
                           Document     Page 5 of 5
